No. 3--04--0336
_________________________________________________________________
Filed March 24, 2006.
                              IN THE

                               APPELLATE COURT OF ILLINOIS

                               THIRD DISTRICT

                               A.D., 2006

THE PEOPLE OF THE STATE         ) Appeal from the Circuit Court
OF ILLINOIS,                    ) of the 9th Judicial Circuit,
                                ) McDonough County, Illinois,
     Plaintiff-Appellee,        )
                                )
     v.                         ) No. 03--CF--15
                                )
STEVEN D. HASKINS,              ) Honorable
                                ) William D. Henderson,
     Defendant-Appellant.       ) Judge, Presiding.
_________________________________________________________________

     JUSTICE HOLDRIDGE delivered the Opinion of the court:
_________________________________________________________________


     The defendant, Steven D. Haskins, was found guilty of

burglary (720 ILCS 5/19--1(a) (West 2000)).     The trial court

sentenced him to 20 years of imprisonment and payment of $11,320

in restitution.   Among other things, the sentencing order

authorized the Department of Corrections (DOC) to withhold a

portion of the defendant's wages toward payment of the

restitution.   On appeal, the defendant argues that there is a

split of authority concerning whether a trial court is authorized

to order the DOC to withhold wages to pay restitution, and that

this court has not decided the issue.   We note, however, that in

People v. Gathing, 334 Ill. App. 3d 617, 778 N.E.2d 215 (2002),
we previously decided that a trial court is authorized to order

the DOC to withhold wages to pay a fine.    The defendant has not

distinguished between withholding to pay a fine and withholding
to pay restitution, and we see no reason to draw such a

distinction.   Therefore, we affirm.

                            BACKGROUND

     The trial court's written sentencing order states the

following:

          "IT IS FURTHER ORDERED that the [DOC] is ordered

     to withhold [a portion of the defendant's wages] and

     remit that amount to the clerk of the Circuit Court of

     McDonough County, Illinois for the applications to

     amounts due in this case.

          IT IS FURTHER ORDERED that defendant shall pay

     restitution of $11,320.00, court costs and penalties;

     defendant shall contact the State's Attorney's

     Collection Specialist within 30 days of release from

     the [DOC] and enter into a payment agreement."

     The defendant filed a motion for summary order with this

court, in which he argued that the withholding portion of the

sentencing order should be vacated.    The State submitted an
objection to the motion for summary order, arguing that the

withholding portion of the sentencing order referred to both a

fine and restitution, and that the defendant's wages could

lawfully be withheld for both.

     In the defendant's response to the State's objection, he

acknowledged that the restitution statute authorizes a trial

judge to "enter an order of withholding to collect the amount of

restitution owed in accordance with Part 8 of Article XII of the


                                 2
Code of Civil Procedure" (730 ILCS 5/5--5--6(h) (West 2004)).

However, the defendant submitted that there was a split of

authority within the Illinois Appellate Court concerning whether

DOC wages should be withheld to pay restitution and fines.      See

People v. Mancilla, 331 Ill. App. 3d 35, 770 N.E.2d 1262 (2d

Dist. 2002) (DOC wages may be withheld); People v. Watson, 318
Ill. App. 3d 140, 743 N.E.2d 147 (4th Dist. 2000) (DOC wages may

not be withheld).   The defendant contended that this court had

not decided the issue.    The defendant reiterated that the

withholding order should be vacated, or alternatively, that it

should apply only to restitution.

     On November 15, 2005, this court issued an order to the

trial court asking it to clarify its sentencing order while we

retained jurisdiction over the matter.    On December 22, 2005, the

trial court entered an order clarifying the original sentencing

order.   The trial court said that (1) fines were not imposed

against the defendant; (2) pursuant to this court's order, the

portion of the sentencing order that applied to withholding to

pay unspecified court costs and penalties was vacated; and (3)

the withholding portion of the order applied only to $11,320 in

restitution.   Additionally, the trial court stated that the

restitution was to be paid first by withholding the defendant's

DOC wages during his incarceration, and then, upon his release

from incarceration, by entering into a payment agreement to pay

any unpaid restitution.




                                  3
                              ANALYSIS

     The defendant argues that there is a split of authority

concerning whether the trial court was authorized to order the

DOC to withhold his wages to pay the restitution, and that this

court has not decided the issue.

     In Gathing, 334 Ill. App. 3d 617, 778 N.E.2d 215, the

defendant argued, among other things, that the trial court lacked

authority to order the DOC to withhold his wages to pay a fine.

In response, we said the following:

     "Section 5--9--4 of the Unified Code of Corrections

     (730 ILCS 5/5--9--4 (West 2000)) allows a court to

     enter an order of withholding to collect the amount of

     a fine imposed on an offender.      Consequently, the trial

     court had authority to order the defendant's income

     withheld to pay the mandatory drug assessment."

     Gathing, 334 Ill. App. 3d at 620-21, 778 N.E.2d at 217-
     18.

     Similarly to section 5--9--4, the Unified Code of

Corrections also allows a court to enter an order of withholding

to collect restitution.   See 730 ILCS 5/5--5--6(h) (West 2004).

Although our ruling in Gathing did not concern the withholding of
DOC wages to collect restitution, but instead concerned the

withholding of such wages to pay a fine, we see no reason not to

apply the holding of Gathing to the withholding of DOC wages for

the payment of restitution.   Moreover, in his response, the

defendant did not distinguish between withholding for restitution


                                   4
and withholding for a fine.    Therefore, in the instant case, we

hold that the trial court did not err by ordering the DOC to

withhold the defendant's wages toward payment of restitution.

                              CONCLUSION

     For the foregoing reasons, we affirm the sentencing order of

the McDonough County circuit court, as previously modified and

clarified by that court.

     Affirmed.

     SLATER and O=BRIEN, JJ., concur.




                                  5